Title: From George Washington to Betty Washington Lewis, 12 October 1789
From: Washington, George
To: Lewis, Betty Washington


          
            My Dear Sister,
            New York, Oct. 12th 1789
          
          Your letter of the first of this month came duly to hand.—I believe Bushrod is right with respect to the distribution of the negroes—When I gave my opinion that you were entitled to a

child’s part it did not occur to me that my Mother held them under the will of my Father who had made a distribution of them after her death.—If this is the case, and I believe it is, you do not come in for any part of them.
          I thought I had desired in my former letter that all personal property not specifically disposed of by the will had better be sold. This is my opinion as it is from the Crops and personal Estate that the Debts must be paid.—The surplus, be it more or less, is divided among her children; and this I presume had better be done in money than in Stock, old furniture or any other troublesome articles which might be inconvenient to remove, but in one or the other of these ways they must be disposed of, as they are not given by the Will.—If there is anything coming to the estate it ought to be collected.—In a word, all the property except Lands and negroes is considered as personal, and after the Debts are discharged is to be equally divided into five parts one of which five you are entitled to.
          A sort of epidemical cold has seized every ⟨illegible⟩ under it—hitherto I have escaped and propose in two or three days to set out for Boston by way of relaxation from business and reestablishment of my health after the long and tedeous complaint with which I have been afflicted, and from which it is not more than ten days I have been recovered, that is since the incision which was made by the Doctors for this imposthume on my thigh has been cured.
          Mrs. Washington joins me in every good wish for you and our other relations in Fredericksburg. And I am My dear Sister Your most affectionate Brother
          
            Go. Washington
          
        